   Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 1 of 80




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume XIX- A3382-A3460
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 2 of 80




                                                                           JX 080
                                                                    LaMonica v. Tilton, et al., 18-1021-smb


                             A3382
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 3 of 80




                             A3383
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 4 of 80




                                                                     JX 082
                                                              LaMonica v. Tilton, et al., 18-1021-smb




                             A3384
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 5 of 80




                             A3385
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 6 of 80




                             A3386
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 7 of 80




                             A3387
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 8 of 80




                                                                      JX 083
                                                               LaMonica v. Tilton, et al., 18-1021-smb




                             A3388
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 9 of 80




                                                                           JX 084
                                                                    LaMonica v. Tilton, et al., 18-1021-smb


                             A3389
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 10 of 80




                              A3390
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 11 of 80




                              A3391
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 12 of 80




                              A3392
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 13 of 80




                              A3393
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 14 of 80




                              A3394
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 15 of 80




                              A3395
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 16 of 80




                              A3396
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 17 of 80




                              A3397
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 18 of 80




                                                                   JX 086
                                                            LaMonica v. Tilton, et al., 18-1021-smb




                              A3398
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 19 of 80




                              A3399
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 20 of 80




                              A3400
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 21 of 80




                              A3401
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 22 of 80




                              A3402
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 23 of 80




                              A3403
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 24 of 80




                                                               JX 087
                                                        LaMonica v. Tilton, et al., 18-1021-smb




                              A3404
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 25 of 80




                              A3405
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 26 of 80




                              A3406
                 Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 27 of 80




      From:                                   Lynn Tilton
      Sent:                                   Friday, February 19, 2016 4:15 PM
      To:                                     'clandeck@carlmarks.com'; Giglio, Cindi
      Cc:                                     Harrison 111, Lynn P.; Brian Stephen; Jean Luc Pelissier, Peter Wolf,
                                              robert.strack@wellsfargo.com; Kurt.Marsden@wellsfargo.com; Mark Claster
                                              (mclaster@carlmarks.com)
      Subject:                                RE: Borrowing base

      Importance:                             High




      You \Vere
      d1;.jcislons on v1hct nee(Js to be poi(],
     This behavior is ccusino rumors, io;s of con'racis rnid will leocl to a cornplete shutdown.
     fi is your· responslbili'ty 1·0 act 1n the con1pony1s besi in~erest. Pleose- n':ake the pecple on
     ground fee! i'hot lhis is the cose.
     L.ynn




     Lynn Ti(ton
     Chkssf Execul ive Officer
     Pa'.ricvch Pcff1ners, LLC
     OnE~ Broadvvoy, 5\h Floor
     I\Jew Yor'k. I\JY 1000~
     212-825-6772
     212-B25--2038- FAX
     LtrnJJl It O n@P o~rio l'C h P.Q!tDf2.C0,:.S:::.QlD.
     V✓eb:· \V\V'vv .pc:trkJi'Chportners.c:orn


     From: clandeck@carlrnarks.com [rnailto:clandeck@carlmarks.com]
     Sent: Friday, February 19, 2016 4:06 PM
     To: Giglio, Cindi
     Cc: Harrison III, Lynn P.; Lynn TIiton; Brian Stephen; Jean Luc Pelissier; Peter Wolf
     Subject: Re: Borrowing base


     Hi Cindi,

     Just following up. Need direction so that I can complete the Funding request to Wells Fargo today.

     Carl




Confidential                                                                                   JX 088                             PP-TRBK0051609
                                                                 A3407                  LaMonica v. Tilton, et al., 18-1021-smb
                Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 28 of 80




     Carl Landeck
     Managing Director
     Carl Marks Advisory Group LLC
     900 Third Avenue
     New York, NY 10022
     clandeck@carlmarks.com
     212-909-8400 (Office)
     516-317-8308 (Mobile)



     On 02.19.2016 3:16 PM, clandeck@carlmarks.com wrote:

      Cindi,

      Ok borrowing base has now been finalized and signed by Pete Wolf. Availability is $128,163.79

      Please let me know what you'd like to do with each of the following:

         1. Payroll checks released and 401k impounded this morning at 10am totaling $834,275
         2. Prior week's payroll checks covered with SUI escow funds totaling $150,000
         3. Today's ACH presentments totaling $16,000
         4. IPFS Insurance Notice of Termination for non-payment of $142,994 effective Monday
             2/22/16
         5. Garnishments totaling approximately $32,000 (withheld from 2/5 & 2/12 pay checks -
             unpaid alimony/child support, etc. - employees now hearing from their ex's, etc.)
         6. Milea stip default $245,000
         7. Unpaid Payroll Taxes from Pay Date 2/12/16 totaling $436,181
         8. Unpaid Employee reimbursements (Expense reports mostly personal pay of critical business
             services) $16,000
         9. Earl's Clarion Ambulance subcontract $35,000
         10. Earl's EverDixie order $27,000
         11. EMSCharts $33,000

      Carl



      Carl Landeck
      Managing Director
      Carl Marks Advisory Group LLC
      900 Third Avenue
      New York, NY 10022
      clandec~J;atimarks.com
      212-909-8400 (Office)
      516-317-8308 (Mobile)




      On 02.19.2016 1:13 PM, clandeck@carlmarks.com wrote:

     I Cindi,
                                                          2




Confidential                                                                                      PP-TRBK0051610
                                                      A3408
               Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 29 of 80



     See the red below for the email I sent to Melissa earlier.

     Hi Melissa,

      It is being finished up. The monthly ineligible update is being incorporated into today's
      BBC. That's the delay.

     Thanks for your patience and understanding.

      Carl

      We will endeavor to do whatever you direct to be done. Availability will be $128K before
      covering the clearing ACH debits of $16K. Please remember that today more than $BOOK
      of payroll was disbursed. $150K of payroll from last week is also uncovered. Please
      remember everything else that is on the list for payment.

      Carl



      Carl Landeck
      Managing Director
      Carl Marks Advisory Group LLC
      900 Third Avenue
      New York, NY 10022
      clandeck~lmarks.com
      212-909-8400 (Office)
      516-317-8308 (Mobile)



      On 02.19.2016 1 :04 PM, Giglio, Cindi wrote:

       All,

       Just got off the phone with Otterbourg. We need to get wells the borrowing base
       ASAP and they will make funds available. Include in the request the items I raised
       in my prior email.

       Thank you,
       Cindi

       Cindi Giglio
       Curtis, Mallet-Prevost, Colt & Mosle LLP
       101 Park Avenue
       New York, NY 10178
       (212) 696-6936




       This e-mail, including any attachments, may contain information that is protected
       by law as privileged and confidential, and is transmitted for the sole use of the
       intended recipient. If you are not the intended recipient, you are hereby notified
       that any use, dissemination, copying or retention of this e-mail or the information
       contained herein is strictly prohibited. If you have received this e-mail in error,
                                                           3




Confidential                                                                                      PP-TRBK0051611
                                                       A3409
               Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 30 of 80



       please immediately notify the sender by telephone or reply e-mail, and
       permanently delete this e-mail from your computer system. Your privacy is very
       important to our firm. Therefore, if this message contains unsolicited commercial
       content, you may forward this e-mail to ynsubscril;>e@curtis.com or click here
       (www.curtis.com/unsubscribe.htm) if you do not want to receive further messages
       of this nature. Thank you.



       Curtis, Mallet-Prevost, Colt & Mosle LLP {101 Park Avenue, New York, NY 10178)




                                                         4




Confidential                                                                               PP-TRBK0051612

                                                     A3410
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 31 of 80




                                                                        JX 091
                                                                 LaMonica v. Tilton, et al., 18-1021-smb




                              A3411
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 32 of 80




                              A3412
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 33 of 80




                              A3413
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 34 of 80




                              A3414
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 35 of 80




                              A3415
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 36 of 80




                              A3416
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 37 of 80




                                                                        JX 093
                                                                 LaMonica v. Tilton, et al., 18-1021-smb




                              A3417
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 38 of 80




                              A3418
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 39 of 80




                              A3419
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 40 of 80




                              A3420
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 41 of 80




                                                                     JX 094
                                                              LaMonica v. Tilton, et al., 18-1021-smb




                              A3421
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 42 of 80




                              A3422
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 43 of 80




                              A3423
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 44 of 80




                                                                        JX 095
                                                                 LaMonica v. Tilton, et al., 18-1021-smb




                              A3424
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 45 of 80




                              A3425
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 46 of 80




                              A3426
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 47 of 80




                              A3427
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 48 of 80




                              A3428
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 49 of 80




                              A3429
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 50 of 80




                              A3430
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 51 of 80




                              A3431
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 52 of 80




                              A3432
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 53 of 80




                              A3433
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 54 of 80




                              A3434
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 55 of 80




                              A3435
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 56 of 80




                              A3436
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 57 of 80




                              A3437
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 58 of 80




                              A3438
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 59 of 80




                              A3439
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 60 of 80




                              A3440
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 61 of 80




                              A3441
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 62 of 80




                              A3442
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 63 of 80




                              A3443
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 64 of 80




                              A3444
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 65 of 80




                              A3445
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 66 of 80




                                                                            JX 096
                                                                     LaMonica v. Tilton, et al., 18-1021-smb


                              A3446
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 67 of 80




                              A3447
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 68 of 80




                              A3448
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 69 of 80




                              A3449
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 70 of 80




                              A3450
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 71 of 80




                              A3451
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 72 of 80




                              A3452
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 73 of 80




                              A3453
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 74 of 80




                              A3454
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 75 of 80




                              A3455
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 76 of 80




                                                                     JX 097
                                                              LaMonica v. Tilton, et al., 18-1021-smb




                              A3456
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 77 of 80




                              A3457
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 78 of 80




                              A3458
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 79 of 80




                                                                  JX 099
                              A3459                        LaMonica v. Tilton, et al., 18-1021-smb
Case 1:20-cv-06274-LAK Document 11-19 Filed 09/30/20 Page 80 of 80




                              A3460
